Citation Nr: 0733844	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-05 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic bilateral 
foot disorder.  

(The issue of whether that portion of the August 29, 1996, 
Board of Veterans' Appeals decision which denied service 
connection for a bilateral foot disorder was clearly and 
unmistakably erroneous is the subject of a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from December 1988 to June 
1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral foot disorder.  In May 2005, the veteran was 
afforded a hearing before the undersigned Veterans Law Judge.  
In April 2006, the Board determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for a bilateral foot 
disorder.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  

In July 2006, the Court granted the Parties' Joint Motion to 
Remand; vacated the Board's April 2006 decision; and remanded 
the veteran's appeal to the Board for additional action.  

In a separate decision issued concurrently with the instant 
Remand, the Board determined that the portion of the August 
29, 1996, Board decision denying service connection for a 
bilateral foot disorder under the provisions of 38 C.F.R. 
§ 3.655 was clearly and unmistakably erroneous.  Based upon 
this decision, the Board has framed the issue on appeal as 
entitlement to service connection for a chronic bilateral 
foot disorder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

REMAND

In January 2007, the veteran submitted clinical documentation 
from the Ankle & Foot Center of Georgia dated in November 
2006 and December 2006.  In August 2007, the Board contacted 
the veteran and informed him of his right to waive initial 
review of the additional documentation by the RO.  The 
veteran did not respond to the Board's notice.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007) and the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Adjudicate the issue of service 
connection for a bilateral foot disorder 
on a de novo basis.  If the benefit 
sought on appeal remains denied, the 
veteran should be issued a SSOC which 
addresses all relevant actions taken on 
the veteran's application, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

